DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 8/12/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
In light of the amendment to claim 16 where the polyamine is an oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight of the polyethylenimine, the following rejections are newly applied as necessitated by amendment. The limitation was not required in claim 16 and was also not required in previous claim 25 as the scope of 25 was previously written in the alternative as the polyethylenimine is a homopolymer or an oligomer or polymer grafted.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 16, 18-19, 21-23 and 26-31 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Premachandran et al. (US 2015/0126479) in view of Chisholm et al. (US 2011/0171279) and Williams et al. (EP 2478149B1).
Premachandran et al. (US 2015/0126479) (hereinafter Premachandran et al.) disclose a composition that comprises: (i) about 0.1% to about 30% by wt. of BIT; (ii) about 5% to about 15% by wt. of neutralizing agent; (iii) about 50% to about 85% by wt. of water; and (iv) about 0.1% to about 5% by wt. of chelating agent. The aqueous solution of BIT may further comprise at least one water soluble form of a co-biocide. The composition is efficient in protecting aqueous media against microbial attack in various industrial applications (abstract). The co-biocides are disclosed to be phenoxyethanol (para 0040) and the biocides are included from 0.1 to 20 % by weight (para 0066). Lupasol G 35 PEI is disclosed which is a branched polyethylenimine compound. Premachandran et al. discloses the neutralizing agent may be polyethylenimine (PEI) homopolymer (para 0049 (Lupasol) and claim 7). The ranges for the phenoxyethanol and the PEI, provide ratios which overlap with the claims. Surface active agents are incorporated from .01 to 10 % by weight (para 0058). Water is 50-85 % (abstract). Premachandran et al. disclose the aqueous solution of BIT prepared according to claim 1 employed in the field of paint, building materials, stucco, concrete, caulks, sealants, joints, adhesives, leather, wood, inks, pigment dispersions, metal working fluids, drilling mud, clay slurries, agricultural applications, seed coatings, pesticide compositions, toiletry, household, cleaning, disinfecting, enzyme formulations, latex, paint, in-can preservation, coatings and/or laundry (claim 16). The polyamines can be polyethylenimine where the generic structure  is the same as claimed (para 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients such as the bronopol and PEI in the 
Premachandran et al. disclose ethoxylation but does not specifically teach the polyethylenimine is an oligomer or polymer grated with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight of the polyethylenimine. 
 Premachandran et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The molecular weight can be 600 or 10000 (paras 0025, 0049 and table 8). This meets that the average would be the molecular weight because all are that molecular weight. The formulations can contain water (see Examples more particularly Example 13). Chisholm et al. disclose branched polyethylenimine and disclose the formula of claim 9 where n ranges from 10 to 100000 (see abstract and claim 1). Water is present in amount of at least 57 wt % relative to the composition (see Examples, specifically Example 13). The composition can contain surface active agents (i.e., surfactants) from .001 to 80 % by weight relative to the total weight of the composition (Example 13) (see PEG-100 stearate surfactant).

The modified Premachandran et al. has been discussed supra but does not disclose the PEI as in claim 16. Williams et al. (EP 2478149B1) (hereinafter Williams et al.) disclose homopolymeric PEIS such as Lupasol (para 0030-0031) and disclose detergent compositions (para 0045). Suitable amine based compounds for use in the freshening composition are modified PEIs, partially alkylated polyethylene polymers, PEIs with hydroxyl groups, 1,5-pentanediamine, 1,6-hexanediamine, 1,3 n with n=3/4 (para 0033). Partially alkoxylated polyethylenimine, like polyethylenimine 80% ethoxylated (para 0032). 80 % ethoxylated polyethylenimine is close to 1:1 ratio which overlaps with the large ratio of claim 16. It would have been prima facie obvious to one of ordinary skill in the art before the intention was made to substitute the PEI of Premachandran et al. for the malodor PEI such as those recognized in Williams as both are recognized for use in laundry or detergent compositions.


5.	Claims 16, 18-19, 21-23 and 26-31 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Premachandran et al. (US 2015/0126479) in view of Chisholm et al. (US 2011/0171279),  Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783).
Premachandran et al. (US 2015/0126479) (hereinafter Premachandran et al.) disclose a composition that comprises: (i) about 0.1% to about 30% by wt. of BIT; (ii) about 5% to about 15% by wt. of neutralizing agent; (iii) about 50% to about 85% by wt. of water; and (iv) about 0.1% to about 5% by wt. of chelating agent. The aqueous solution of BIT may further comprise at least one water soluble form of a co-biocide. The composition is efficient in protecting aqueous media against microbial attack in various industrial applications (abstract). The co-biocides are disclosed to be phenoxyethanol (para 0040) and the biocides are included from 0.1 to 20 % by weight (para 0066). Lupasol G 35 PEI is disclosed which is a branched polyethylenimine compound. Premachandran et al. discloses the neutralizing agent may be polyethylenimine (PEI) homopolymer (para 0049 (Lupasol) and claim 7). The ranges for the phenoxyethanol and the PEI, provide ratios which overlap with the claims. Surface active agents are incorporated from .01 to 10 % by weight (para 0058). Water is 50-85 % (abstract). Premachandran et al. disclose the aqueous solution of BIT prepared according to claim 1 employed in the field of paint, building materials, stucco, concrete, caulks, sealants, joints, adhesives, leather, wood, inks, pigment dispersions, metal working fluids, drilling mud, clay slurries, agricultural applications, seed coatings, 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.

Premachandran et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The molecular weight can be 600 or 10000 (paras 0025, 0049 and table 8). This meets that the average would be the molecular weight because all are that molecular weight. The formulations can contain water (see Examples more particularly Example 13). Chisholm et al. disclose branched polyethylenimine and disclose the formula of claim 9 where n ranges from 10 to 100000 (see abstract and claim 1). Water is present in amount of at least 57 wt % relative to the composition (see Examples, specifically Example 13). The composition can contain surface active agents (i.e., surfactants) from .001 to 80 % by weight relative to the total weight of the composition (Example 13) (see PEG-100 stearate surfactant).
Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from phenoxyethanol however, Chisholm et al. recognizes PEI 
The modified Premachandran et al. disclose ethoxylation but does not specifically teach the polyethylenimine is an oligomer or polymer grated with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight of the polyethylenimine. 
Gosselink (CA1210009A) (hereinafter Gosselink) disclose compositions comprising polyalkylenimine backbone that are ethoxylated and for use in detergent compositions (abstract). Gosselink discloses that U. S. Patent 3,301,783 to Dickson, et al., issued January 31, 1967, discloses oxyalkylated, acylated, alkylated, carbonylated and olefinated derivatives of polyalkyleneimines, in particular polyethylenimines (PEIs). .

6.	Claims 16, 18-23 and  26-31 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prusiner et al. (US Patent 6, 322, 802), Mukhophadhyay et al. (US 2009/0226384), Chisholm et al. (US 2011/0171279), Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783). 
Prusiner et al. (US Patent 6, 322, 802) (hereinafter Prusiner et al.) disclose any type of object can be sterilized by combining normal sterilization procedures with the use of polycationic dendrimer which is capable of rendering a conformationally altered protein such as a prion non-infections (see col. 4, lines 56-67). The polycationic dendrimer can be combined with conventional antibacterial and antiviral agents in aqueous or alcohol solutions to produce disinfecting agents or surgical scrubs (bottom col. 4-lines 1-5, col. 5). Branched polycations for use include PEI (col. 5, lines 1-5). An aspect of the invention is that hospitals, operating rooms and devices and equipment within them can be certified prion free (i.e., sterilized) by contacting them with polycationic dendrimers at standard temperatures and pressure (col. 5, lines 27-30). Another aspect of the invention is soaps, surgical scrubs, detergents and the like with polycationic dendrimers (col. 5, lines 35-36). Preferred compositions are in the form of aqueous or alcohol solutions which are comprised of branched polycation, an 
	Prusnier et al. does not teach the antimicrobial agent is phenoxyethanol.
	Mukhophadhyay et al. (US 2009/0226384) (hereinafter Mukhopadhyay et al.) disclose antimicrobial compositions and antimicrobial agents include phenoxyethanol and benzalkonium chloride (para 0033). It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to substitute one antimicrobial agent for another (i.e., benzalkonium chloride of Prusiner et al. for the phenoxyethanol).
Prusiner et al.do not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The 
Prusnier et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
 Gosselink (CA1210009A) (hereinafter Gosselink) disclose compositions comprising polyalkyleneimine backbone that are ethoxylated and for use in detergent compositions (abstract). Gosselink discloses that U. S. Patent 3,301,783 to Dickson, et al., issued January 31, 1967, discloses oxyalkylated, acylated, alkylated, carbonylated and olefinated derivatives of polyalkyleneimines, in particular polyethylenimines (PEIs). For the oxyalkylated derivatives, the alkylene oxide (e.g. ethylene oxide) is reacted with the poly-alkyleneimine in a mole ratio of from 1:1 to 1000:1, and preferably in a ratio of from 1:1 to 200:1. Among the ethoxylated PEIs disclosed are Examples 1-07 and 1-8 formed by condensing 105 and 200 moles, respectively, of ethylene oxide with a 900 M.W. PEI. The degree of ethoxylation calculates out to about 4.5 and about 8 ethoxy groups per reactive site, respectively. See also Examples 27-05 and 27-06 which disclose ethoxylated polypropyleneimines (M.W. 500) which have about 4 and about 8 ethoxy units per reactive site, respectively. Amongst the numerous disclosed uses ofthese polyalkyleneimine derivatives is a teaching that they are useful as detergents, softening agents, and anti-static agents. Dickson et al. (US Patent 3,301,783) disclose depending on the particular application desired, one may combine a large proportion of alkylene present, oxide, particularly ethylene oxide, propylene oxide, a combination or alternate additions of propylene oxide and ethylene oxide, or smaller proportions thereof . 


7.	Claims 16 and 18-32 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279), Gosselink (CA1210009A) and Dickson et al. (US Patent 3,301,783)  as evidenced by Li et al. (US patent 8722154).
Smets et al. (US 2008/0200359) (Smets et al.) disclose aqueous compositions containing at least 57 % by weight water (59.357), a benefit delivery agent (2 %) and a polyethylenimine (.10% or 1000 ppm) (Example 10 ingredients- HDL 3, HDL4, HDL5). The benefit agent can be selected from antimicrobials. The compositions can comprise prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Smets et al. disclose the formulation are used for consumer product which encompasses fabric and home care, and cosmetics (para 0006). The polyamine may comprise Lupasol G35 (para 35). Lupasol G35 is a branched polyethylenimine compound. Surfactants include Alkyl ether sulphate (Example 10). Smets et al. disclose hydrogenated castor oil (i.e., hydrotropic agents) (Example 10) and inclusion of hydrophilic materials (para 0039). The compositions may be in form of solutions (para 0041). Smets et al. disclose the benefit agent delivery composition comprises a cross-linker at a concentration similar to the equivalence of the polymeric material (para 0033).
Smets et al. discloses formulations with benefit agents (antimicrobials) and polyethylenimine that overlap with the recited range (for example HDL5). Lupasol G35 has a molecular weight of 2000 as evidenced by Li et al. (US patent 8722154 in col. 4, lines 25-30).

Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from  phenoxyethanol however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re 
Smets et al. disclose the benefit agents are antimicrobials but does not disclose phenoxyethanol. 
Haught et al. (US 2002/0068014) (hereinafter Haught et al.) disclose formulations suitable for laundry detergent compositions that include antimicrobial agents include 2-bromo-nitropropane (i.e., Bronopol), phenoxyethanol and glutaraldehyde (para 0213).
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include antimicrobials such as phenoxyethanol as taught by Haught et al. as the antimicrobial benefit agent in Smets. It would have been further obvious to one of ordinary skill in the art to include the polyamine polymers such as branched polyethylenimine homopolymers or polyamine having charge density in range of 5 to 25 meq/g as measured at pH 4 to 5 in view of Chisholm. One would have been motivated to do so to provide for broad spectrum antimicrobial activity and eliminate or 
Smets et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
 Gosselink (CA1210009A) (hereinafter Gosselink) disclose compositions comprising polyalkyleneimine backbone that are ethoxylated and for use in detergent compositions (abstract). Gosselink discloses that U. S. Patent 3,301,783 to Dickson, et al., issued January 31, 1967, discloses oxyalkylated, acylated, alkylated, carbonylated and olefinated derivatives of polyalkyleneimines, in particular polyethylenimines (PEIs). For the oxyalkylated derivatives, the alkylene oxide (e.g. ethylene oxide) is reacted with the poly-alkyleneimine in a mole ratio of from 1:1 to 1000:1, and preferably in a ratio of from 1:1 to 200:1. Among the ethoxylated PEIs disclosed are Examples 1-07 and 1-8 formed by condensing 105 and 200 moles, respectively, of ethylene oxide with a 900 M.W. PEI. The degree of ethoxylation calculates out to about 4.5 and about 8 ethoxy groups per reactive site, respectively. See also Examples 27-05 and 27-06 which disclose ethoxylated polypropyleneimines (M.W. 500) which have about 4 and about 8 ethoxy units per reactive site, respectively. Amongst the numerous disclosed uses ofthese polyalkyleneimine derivatives is a teaching that they are useful as detergents, softening agents, and anti-static agents. Dickson et al. (US Patent 3,301,783) disclose . 







s 16 and 18-32 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smets et al. (US 2008/0200359), Haught et al. (US 2002/0068014), Chisholm et al. (US 2011/0171279), and Williams et al. (EP 2478149B1).
 as evidenced by Li et al. (US patent 8722154).
Smets et al. (US 2008/0200359) (Smets et al.) disclose aqueous compositions containing at least 57 % by weight water (59.357), a benefit delivery agent (2 %) and a polyethylenimine (.10% or 1000 ppm) (Example 10 ingredients- HDL 3, HDL4, HDL5). The benefit agent can be selected from antimicrobials. The compositions can comprise a surfactant such as nonionic/cationic/anionic/amphoteric and present in amounts from 5 to about 99.9% the cleansing compositions (paras 0039 and 0059). HDL4 discloses 2 % benefit agent and .10 (1000 ppm) polyethylenimine. Thus, the polyamine is .001 to 1000 parts by weight the benefit agent (.05). Glutaraldehyde is present in respect to the polyethylenimine in overlapping parts by weight but not % as currently amended (Example DHL5).  However, the benefit agent meets all the limitations of claim 1 to the polyethylenimine (HDL4). The polyethylenimine can very clearly be varied in ppm (.01 % or 100 ppm % to .20 % or 2000 ppm. Applicants have not demonstrated any criticality to the amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Smets et al. disclose the formulation are used for consumer product which encompasses fabric and home care, and cosmetics (para 0006). The polyamine may comprise Lupasol G35 (para 35). Lupasol G35 is a branched polyethylenimine compound. Surfactants include Alkyl ether sulphate (Example 10). Smets et al. disclose hydrogenated castor oil (i.e., hydrotropic agents) (Example 10) 
Smets et al. discloses formulations with benefit agents (antimicrobials) and polyethylenimine that overlap with the recited range (for example HDL5). Lupasol G35 has a molecular weight of 2000 as evidenced by Li et al. (US patent 8722154 in col. 4, lines 25-30).
Smets et al. does not disclose the polyethylenimine is selected from polycationic polymers having charge density of 5-25 meq/g as measured by pH 4 to 5 however, Chisholm et al. (US 2011/0171279) (hereinafter Chisholm et al.) disclose antimicrobial or biocide compositions that contain a polyethylenimine biocide (abstract, paras 0003 and 0008). Chisholm et al. disclose polyethylenimine biocides are effective at inhibiting the growth of many microorganisms (para 0009). The polyethylenimine may be linear, branched or dendritic (para 0011). Biocidal polymers of the invention may be incorporated into compositions comprising additional biocides (para 0014). The molecular weight can be 600 or 10000 (paras 0025, 0049 and table 8). This meets that the average would be the molecular weight because all are that molecular weight. The formulations can contain water (see Examples more particularly Example 13). Chisholm et al. disclose branched polyethylenimine and disclose the formula of claim 9 where n ranges from 10 to 100000 (see abstract and claim 1). Water is present in amount of at least 57 wt % relative to the composition (see Examples, specifically Example 13). The composition can contain surface active agents (i.e., surfactants) from .001 to 80 % by 
Chisholm et al. disclose inclusion of additional biocides but does not recite the biocide is selected from  phenoxyethanol however, Chisholm et al. recognizes PEI polymers as biocidal. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Thus, one skilled in the art would be motivated to combine a PEI (known biocide) with a known antimicrobial such as Bronopol or phenoxyethanol for making an antimicrobial composition.
Smets et al. disclose the benefit agents are antimicrobials but does not disclose phenoxyethanol. 

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to include antimicrobials such as phenoxyethanol as taught by Haught et al. as the antimicrobial benefit agent in Smets. It would have been further obvious to one of ordinary skill in the art to include the polyamine polymers such as branched polyethylenimine homopolymers or polyamine having charge density in range of 5 to 25 meq/g as measured at pH 4 to 5 in view of Chisholm. One would have been motivated to do so to provide for broad spectrum antimicrobial activity and eliminate or prevent the growth of unwanted organisms, for example, to combat the spread of infectious disease in hospitals, mold and mildew on architectural surfaces, biofouling on marine vessels, pathogenic microorganisms in the home, and pathogenic microorganisms in food and consumer products such as laundry detergency (para 0006 Smets and para 0012 of Chisholm).
Smets et al. does not teach the polyamine is a polyethylene imine oligomer or polymer grafted with 0.01 to 100 parts by weight of ethylene oxide on 1 part by weight polyamine. 
 Williams et al. (EP 2478149B1) (hereinafter Williams et al.) disclose homopolymeric PEIS such as Lupasol (para 0030-0031) and disclose detergent compositions (para 0045). Suitable amine based compounds for use in the freshening composition are modified PEIs, partially alkylated polyethylene polymers, PEIs with hydroxyl groups, 1,5-pentanediamine, 1,6-hexanediamine, 1,3 pentanediamine, 3-n with n=3/4 (para 0033). Partially alkoxylated polyethylenimine, like polyethylenimine 80% ethoxylated (para 0032). 80 % ethoxylated polyethylenimine is close to 1:1 ratio which overlaps with the large ratio of claim 24. It would have been prima facie obvious to one of ordinary skill in the art before the intention was made to substitute the PEI of Smets for the malodor PEI such as those recognized in Williams as both are recognized for use in detergent compositions. 


DOUBLE PATENTING
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 16 and 18-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 and 18-24  of copending Application No. 14/375005.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to liquid aqueous composition containing PEI with antimicrobials. The differences being the instant invention requires phenoxyethanol and the copending are other antimicrobials such as bronopol however it would have been obvious to one of ordinary skill in the art to substitute one antimicrobial for another as they are art recognized antimicrobials as shown by  Mukhophadhyay et al. (US 2009/0226384)  bronopol and phenoxyethanol (para 0033). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

REPONSE TO ARGUMENTS
10.	Applicants’ arguments are moot in view of the new grounds of rejection as necessitated by amendment. Claim 16 has been amended to require a polyamine 
Applicants argue that the ‘005 application does not teach phenoxyethanol and different antimicrobial agents. 
In response, the Examiner respectfully submits that the instant claims are drawn to a composition which comprises, thus not limited, and further substitution of one known amicrobial for another is prima facie obvious to one of ordinary skill in the art. 
It is prima facie obvious to substitute one known antimicrobial agent (bronopol)  for another (phenoxyethanol). 

CONCLUSION
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

CORRESPONDENCE
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615